0 ’Neill, C. J.,
dissenting. I am of the opinion that State v. Sims (1971), 27 Ohio St. 2d 79, 272 N. E. 2d 87, should not be limited to prospective application. Sims is not a case which was designed merely to make state appellate procedures fair; rather, its principles are of constitutional magnitude. It begins with the premise that the right to counsel on appeal by an indigent convicted defendant is required by the equal-protection and due-proeess-oflaw clauses of the Fourteenth Amendment. Douglas v. California (1963), 372 U. S. 353. See, also, Anders v. California (1967), 386 U. S. 738; Swenson v. Bosler (1967), 386 U. S. 258. This right does not depend upon a request by the indigent convicted defendant. Carnley v. Cochran (1962), 369 U. S. 506; Swenson v. Bosler, supra. See, also, United States, ex rel. Smith. v. McMann (C. A. 2, 1969), 417 F. 2d 648; Kitchens v. Smith (1971), 401 U. S. 847, 28 L. Ed. 2d 519. The right to counsel on appeal, Douglas v. California, supra (372 U. S. 353), is applied retroactively. Smith v. Crouse (1964), 378 U. S. 584.
This court acknowledged in Sims that the right to counsel on appeal is not lost unless the defendant knowingly and intelligently waived it, citing Johnson v. Zerbst (1938), 304 U. S. 458; Carnley v. Cochran, supra; Swenson v. Bosler, supra; United States, ex rel. Smith, v. McMann, supra. Thus, Sims held that an appellate court could not deny *146leave to file a delayed appeal unless it first determined that an indigent convicted defendant knowingly and intelligently waived his right to court appointed counsel on appeal.
In Sims, this court found those principles equally applicable in determining whether an indigent convicted defendant waived his “right” to appeal. E. C. 2953.05. Although the right of appeal is not constitutionally mandatory, it is so inextricably intertwined with the right to counsel on appeal that it is a necessary concomitant of that right.2 Thus, this court found that the right of appeal is not waived unless the indigent convicted defendant knew he had such right and knowingly and intelligently waived it. Without a waiver, the right of appeal is not lost. Accordingly, this court concluded that an appellate court could not deny leave to file a delayed appeal unless it first determined that an indigent convicted defendant knowingly and intelligently waived his right of appeal.
To prevent this problem from recurring, this court quoted with approval from United States, ex rel. Smith, v. McMann, supra (414 F. 2d 648), that the state has the duty to advise every person convicted of a crime of such rights. Other courts have taken the same position. See, e. g., People v. Montgomery (1969), 24 N. Y. 2d 130, 247 N. E. 2d 130; United States, ex rel. Singleton, v. Woods (C. A. 7, 1971), 440 F. 2d 835. See, also, United States, ex rel. Witt, v. LaVallee (C. A. 2, 1970), 424 F. 2d 421; United States, ex rel. Kendzierski, v. Brantley (C. A. 7, 1971), 447 F. 2d 806. Other federal courts, on petitions for habeas corpus, have held that if the indigent convicted defendant’s trial counsel did not file his notice of appeal, or inform the indigent how to file it himself, he was denied the effective assistance of counsel. See Nelson v. Peyton (C. A. 4, 1969), 415 F. 2d 1154; Gairson v. Cupp (C. A. *1479, 1969), 415 F. 2d 352. Still others have held that an evidentiary hearing must be held to determine whether such rights have been waived. See Goodwin v. Cardwell (C. A. 6, 1970), 432 F. 2d 521; Woodall v. Neil (C. A. 6, 1971), 444 F. 2d 92; United States, ex rel. O’Brien, v. Maroney (C. A. 3, 1970), 423 F. 2d 865. In Pennsylvania, when an allegation of such denial is made, the burden is on the state to show that the indigent knew of both rights and waived them. See Commonwealth v. Freeman (1970), 438 Pa. 1, 263 A. 2d 403; Commonwealth v. Sprangle (1971), 442 Pa. 271, 275 A. 2d 114. The Tenth Circuit has held that the time within which to file notice of appeal does not begin to run until the indigent has been advised of such right. Wynn v. Page (C. A. 10, 1966), 369 F. 2d 930.
The period between sentencing and filing a notice of appeal is a “critical” period. “ * * * Appointment of counsel for an indigent is required at every stage of a criminal proceeding where substantial rights of a criminal accused may be affected.” (Emphasis added.) Mempa v. Rhay (1967), 389 U. S. 128, 134. No one can seriously contend that the right to appellate review is less than a substantial right.3 As Justice Black said in Griffin v. Illinois (1956), 351 U. S. 12, 18:
“ * * * Statistics show that a substantial proportion of criminal convictions are reversed by state appellate courts. Thus to deny adequate review to the poor means that many of them may lose their life, liberty or property because of unjust convictions which appellate courts would set aside.”
The majority opinion correctly concludes that under the “old standards” an indigent convicted defendant had no *148right to he informed of his right to appeal, or of his right to have counsel appointed to perfect that appeal. But, surely, this does not mean that those rights did not exist. In the absence of any waiver in the record, the court can not assume that such rights do not now exist. This court is thus faced with the anomalous result that those indigent convicted defendants who did not know of these rights, and therefore could not claim the benefit of them, and who have not waived those rights, can not assert them, even though they are still viable. I can not adhere to such a result.
Moreover, the majority opinion today effectively precludes any indigent whose time for appeal expired prior to July 7, 1971, from asserting any error, constitutional or otherwise. In State v. Benton (1971), 27 Ohio St. 2d 87, 272 N. E. 2d 92, this court held that the rights announced in Sims could not be made the basis for postconviction relief. It is noteworthy that Benton’s conviction was final on February 16, 1967, and that he was accorded the benefit of the holding in Sims:
“ * * * By the decision which we render in this case today, we have not foreclosed the appellant from a review of the alleged constitutional errors which he has asserted. In the posture of this case, those errors may be raised by motion for leave to appeal to the Court of Appeals. See State v. Sims * *
Surely, this court did not suggest that Benton perform a useless act. Yet the majority holding today would seem to allow the appellate court to deny leave to Benton after this court specifically told him to assert his claim there.
The majority opinion cites many cases in which constitutional rules of criminal procedure were not given retroactive effect. It does not, however, discuss even one case which was applied retroactively. As was noted above, Smith v. Crouse, supra (378 U. S. 584), applied Douglas v. California, supra (372 U. S. 353), retroactively (right to counsel on appeal, Fourteenth Amendment); Kitchens v. *149Smith, supra (28 L. Ed. 2d 519), applied Gideon v. Wainwright (1963), 372 U. S. 335, retroactively (right to counsel at trial, Sixth and Fourteenth Amendments). See, also, Pickelsimer v. Wainwright (1963), 375 U. S. 2.
Griffin v. Illinois (1956), 351 U. S. 12, was applied retroactively by Eskridge v Washington Prison Bd. (1958), 357 U. S. 214 (right to transcript at state expense, Fourteenth Amendment). Mempa v. Rhay (1967), 389 U. S. 128, was applied retroactively by McConnell v. Rhay (1968), 393 U. S. 2 (right to counsel when suspended sentence is subsequently imposed, Sixth Amendment). White v. Maryland (1963), 373 U. S. 59, was applied retroactively in Arsenault v. Massachusetts (1968), 393 U. S. 5 (prohibiting the use of incriminating statements made by defendant at preliminary hearing without benefit of counsel, Fourteenth Amendment). See, also, Berger v. California (1969), 393 U. S. 314, which applied Barber v. Page (1968), 390 U. S. 719, retroactively, and Roberts v. Russell (1968), 392 U. S. 293, which held Bruton v. United States (1968), 391 U. S. 123, retroactive.
It is also significant that Johnson v. New Jersey (1966), 384 U. S. 719, which refused to apply Miranda4 and Escobedo5 retroactively, pointed out that there were alternatives available to the accused with which to review voluntariness errors. In a collateral proceeding (habeas corpus) a defendant could challenge the voluntariness of his statements or confessions because Jackson v. Denno (1964), 378 U. S. 368, has been given full retroactive effect in cases decided prior to 1964. Likewise, Stovall v. Denno (1967), 388 U. S. 293, refused to apply Wade6 and Gilbert7 retroactively, but the court acknowledged that if the circumstances surrounding the line-up for identification purposes or the taking of the exemplar were so prejudicial it remains open to the defendant to show that it *150amounted to a denial of due process of law. Stovall v. Denno, supra, at page 299.
Recently, in Adams v. Illinois (1972), U. S. , 31 L. Ed. 2d 202, the court held Coleman v. Alabama (1970), 399 U. S. 1, prospective only. Significantly, however, it acknowledged that under Illinois law Adams could obtain a hearing in the state court if he alleged that the denial of counsel at the preliminary hearing was so prejudicial as to amount to a denial of due process of law. ‘ ‘ Such a claim would entitle him to a hearing without regard to today’s holding that Coleman is not to be retroactively applied.” (Page 209.) By contrast, because of our decision in State v. Benton, supra (27 Ohio St. 2d 87), and by our decision today we have effectively prevented an indigent who has never had appellate review from even making a claim of denial of due process of law.
The Supremo Court has often stated that the retro-activity of a rule is not determined solely by the constitutional provision on which it is based. The court begins with the proposition that it is neither prohibited nor required to apply a rule retroactively, and then analyzes the new rule in relation to its purpose, the prior reliance placed on it by the authorities, and the effect of a retroactive application on the administration of justice.
The purpose of Sims is not only to assure that indigency does not become a determining factor in the appellate process, but also to allow those indigents who have not waived their rights an opportunity for appellate review of errors which they may constitutionally claim. See Douglas v. California, supra (372 U. S. 353); Anders v. California, supra (386 U. S. 738); Swenson v Bosler, supra (386 U. S. 258); Johnson v. Zerbst, supra (304 U. S. 458); Carnley v. Cochran, supra (369 U. S. 506); and Kitchens v. Smith, supra (28 L. Ed. 2d 519).
Whatever reliance was placed on the “old standards” is inapposite for the reason that, in the absence of a waiver, the rights of an indigent convicted defendant to an appeal and to have counsel appointed to perfect that appeal *151are still viable. Merely because a defendant under the “old standards” did not have the right to be informed that he could appeal and, if indigent, have counsel appointed to perfect his appeal, does not mean his right to appeal and the right, if indigent, to have counsel appointed to perfect his appeal never existed.
Furthermore, the short answer to the majority’s correct conclusion that the result in Sims was not foreshadowed by our prior decisions, is that such result should have been anticipated by the prior decisions of the United States Supreme Court, beginning with Douglas v. California, supra.8
I disagree wtih the majority’s conclusion that a holding of retroactivity would significantly affect the administration of justice. For example, no indigent would be entitled to a complete transcript, because Sims only requires a hearing to determine whether the indigent’s two rights were waived. At most, only the notes of the sentencing proceeding need be reproduced. Moreover, a holding of retroactivity would only apply to indigents who have not had appellate revieiv. Admittedly, counsel would be *152required for the hearing, hut only in the event that no waiver was found would counsel be required for purposes of appeal.
The majority opinion emphasizes that appellant’s motion is unsupported by a statement of errors relating to the merits of the appeal. It fears that to hold Sims retroactive would place too great a fiscal burden on the state for once indigents are granted delayed appeal they are entitled to counsel and a transcript at state expense. But the state’s fiscal burden is an irrelevant factor when the principles of Griffin v. Illinois, supra (351 U. S. 12) are involved.
Moreover, the present procedure by which an indigent convicted defendant seeks delayed appeal “can only impede open and equal access to the courts.” Mayer v. Chicago (1971), U. S. , 30 L. Ed. 2d 372. An indigent convicted defendant will not be granted leave to file a delayed appeal unless he shows that error occurred at trial and that such errors justify a reversal of his conviction. Realistically, however, he can not show error without the benefit of a transcript. And he can not obtain a transcript unless he has an appeal pending. State, ex rel. Partee, v. McMahon (1963), 175 Ohio St. 243, 193 N. E. 2d 266. Thus, the indigent convicted defendant is trapped in a hopeless dilemma which operates to deny any appellate review whatsoever.
In Rodriquez v. United States (1969), 395 U. S. 327, an indigent defendant sought post conviction relief (reinstatement of appeal) under Section 2255, Title 28, United States Code. Both the District Court and the Ninth Circuit Court of Appeals denied relief because of a self-imposed rule which required defendants “to disclose what errors they would raise on appeal and to demonstrate that denial of an appeal ‘had ca/used prejudice.” (Emphasis added.)
The court rejected such a rule because it “makes an indigent defendant face ‘the danger of conviction because he does not know how to establish his innocence. ’ ” It held *153“that the courts below erred in rejecting petitioner’s application for relief because of his failure to specify the points he would raise were his rights to appeal reinstated,” at page 330. In Ellis v. Maine (C. A 1, 1971), 448 F. 2d 1325, 1328, the court, citing Rodriquez, stated: “ * * ^ordinarily where a defendant is not informed of his right of appeal he * * * [has] no burden to show * * * that the appeal would have had merit.” Moreover, the First Circuit in Wilbur v. Maine (C. A. 1, 1970), 421 F. 2d 1327, and the Second Circuit in United States, ex rel Randazzo, v Follette (C. A. 2, 1971), 444 F. 2d 625, held Rodriquez applicable to state defendants.
The state’s increased fiscal burden should not be a bar to the retroactivity of Sims. This is made clear in Mayer v. Chicago, supra (30 L. Ed. 2d 372, 379): “Griffin does not represent a balance between the needs of the accused and the interests of society; its principle is a flat prohibition against pricing indigent defendants out of as effective an appeal as would be available to others able to pay their own way. * * # The state’s fiscal interest is, therefore, irrelevant.”
Significantly, those cases in which the new rule was held prospective only had certain factors not present in the instant case. For example, infringement of the constitutional right could not be remedied; a retroactive application could not correct the harm done; there was no clear danger of convicting the innocent; the “condemned practice” does not present a substantial likelihood that the trials were incorrect; and the constitutional infirmity was not clearly foreshadowed by previous decisions.
In contrast, those cases in which the new rule was held retroactive contain factors which are present in the instant case. For example, there is a clear danger of convicting the innocent; the rule was clearly foreshadowed by prior decisions; the infringement of the constitutional right can be remedied; and the “condemned practice” substantially impairs the truth-finding process. Clearly, these factors are present in the instant case.
*154The Supreme Court’s position is best stated in Williams v. United States (1971), 401 U. S. 646, 28 L. Ed. 2d 388, 395:
“Where the major purpose of new constitutional doctrine is to overcome an aspect of the criminal trial which substantially impairs its truth-finding function and so raises serious questions about the accuracy of guilty verdicts in past trials, the neio rule has been given complete retroactive effect. Neither good-faith reliance by state or federal authorities on prior constitutional law or accepted practice, nor severe impact on the administration of justice has sufficed to require prospective application in these circumstances.” (Emphasis added.) See, also, Adams v. Illinois (1972), 31 L. Ed 2d 202, 207, which reemphasizes that rule.
Based on the foregoing, the conclusion is inescapable that full retroactive effect should be given to Sims. Sims is a constitutionally required holding and the Douglas case, on which it is based, has been accorded full retroactive effect by the Supreme Court. To deny retroactivity to Sims is to erode the principle of Douglas. As long as the rights of the indigent still exist, he should be afforded an opportunity to assert them.
Herbert and Stern, JJ., concur in the foregoing dissenting opinion.

"However, where the opportunity to appeal is granted * * * it has been settled that an indigent convicted defendant cannot be deprived’ of this opportunity by his impecunious condition.” State v. Sims, 27 Ohio St. 2d 79, 81.


“ ‘It is central to that principle that in addition to counsel’s presence at trial, the accused is guaranteed that he need not stand alone against the State at any stage of the prosecution, formal or informal, m court or out, where counsel’s absence might derogate from the accused’s right to a fair trial.’” (Emphasis added.) Coleman v. Alabama (1970), 399 U. S. 1, 7.


Miranda v. Arizona (1966), 384 U. S. 436.


Escobedo v. Illinois (1964), 378 U. S. 478.


United States v. Wade (1967), 388 U. S. 218.


Gilbert v. California (1967), 388 U. S. 263.


The holdings of Douglas, supra (372 U. S. 353), and its progeny are predicated upon “due process” and “equal protection” grounds, and a fair reading of those cases does not reveal an attempt by the Supreme Court to limit its holdings to the factual pattern there presented.
Likewise, when Douglas was made retroactive by Smith v. Crouse, supra (378 U. S. 584), the Supreme Court made no attempt to limit its holding to a factual pattern. The single and central issue is whether the defendant waived his right to counsel on appeal. I note that defendant Smith did not request that the trial judge appoint counsel to perfect his appeal (see Smith v. Crouse [1963], 192 Kan. 171, 386 P. 2d 295, 296), and that he was tried and convicted in March 1960.
The Supreme Court’s opinion in its entirety states:
“The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is reversed. Douglas v. California.”
Surely, had the court attempted to limit the retroactivity of Douglas to the “situation as was there presented,” it would certainly have so stated.